DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14-21 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ash (US 2019/0093387).
As to claim 14, Ash discloses a stackable fencing panel, the fencing panel comprising: 
a pair of opposed outside posts 11 having a post depth, the outside posts comprising substantially square tubes (not shown; paragraph [0036]); and 
two or more horizontal cross-members 12,13 joining the pair of opposed outside posts, each horizontal cross-member having along a majority of its length a depth being a cross-member depth and along a minority of its length a narrowed section 16 having a second depth being a narrowed depth less than the cross-member depth, the narrowed 16 has a length along which the entirety of a side of a square outside post 11 of an adjacent stacked fencing panel can be disposed or “rest”; Figures 1-6; paragraph [0036]).  
Examiner notes that the Ash reference discloses that the fencing panels interlockably stack without interference between posts of adjacently stacked fencing panels or interference between the received post and the adjacent cross-member depth portion of the receiving cross-member; thus within the embodiment of fence panels having square outside posts 11 and square horizontal cross members 12,13, as disclosed in paragraph [0036] of the Ash reference, narrowed section 16 inherently clearly must have a length of at least the square post depth/width in order to receive the post therein without interference between adjacent posts of the stacked panels or interference between the received post and the adjacent cross-member depth portion of the receiving cross-member.
As to claim 15, Ash discloses a stackable fencing panel wherein the narrowed section 16 is proximate one of the outside posts 11 (Figures 1-6)  
As to claim 16, Ash discloses a stackable fencing panel wherein the narrowed section 16 is adjacent the one of the outside posts 11 (Figures 1-6).  
As to claim 17, Ash discloses a stackable fencing panel wherein the narrowed section 16 is proximate each of the outside posts 11 (Figures 1-6).  
As to claim 18, Ash discloses a stackable fencing panel wherein the narrowed section 16 is adjacent each of the outside posts 11 (Figures 1-6).  
12,13 comprise a square tube (not shown; paragraph [0036]) except at the narrowed sections 16 that are compressed along an axis coincident with the narrowed depth (Figures 1-6; paragraph [0036]).
As to claim 20, Ash discloses a stackable fencing panel wherein the narrowed depth is less than 75% of the post depth (Figures 1-6; paragraph [0036]).  
As to claim 21, Ash discloses a stackable fencing panel wherein the narrowed depth is less than 50% of the post depth (Figures 1-6; paragraph [0036]).  
As to claim 26, Ash discloses a method for horizontal stacking of fencing panels, the fencing panels comprising a pair of opposed outside posts 11 having a post depth, the outside posts comprising substantially square tubes (not shown; paragraph [0036]), and two or more horizontal cross-members 12,13 joining the pair of opposed outside posts, each horizontal cross-member having along a majority of its length a first depth being a cross-member depth and along a minority of its length a narrowed section 16 having a second depth being a narrowed depth less than the cross-member depth, the narrowed section having a length of at least the post depth along which the entirety of a side of an outside post of an adjacently stacked fencing panel can rest (narrowed section 16 has a length along which the entirety of a side of a square outside post 11 of an adjacent stacked fencing panel can be disposed or “rest”; Figures 1-6), the method comprising: 
positioning a first of the fencing panels horizontally; and 
positioning a second of the fencing panels horizontally on the first fencing panel with a side of one of the outside posts of the second fencing panel resting in its entirety 
Examiner notes that the Ash reference discloses that the fencing panels interlockably stack without interference between posts of adjacently stacked fencing panels or interference between the received post and the adjacent cross-member depth portion of the receiving cross-member; thus within the embodiment of fence panels having square outside posts 11 and square horizontal cross members 12,13, as disclosed in paragraph [0036] of the Ash reference, narrowed section 16 inherently clearly must have a length of at least the square post depth/width in order to receive the post therein without interference between adjacent posts of the stacked panels or interference between the received post and the adjacent cross-member depth portion of the receiving cross-member.
As to claim 27, Ash discloses a method comprising positioning a third of the fencing panels horizontally on the second fencing panel with one of the outside posts 11 of the third fencing panel resting on the narrowed section 13 of the second fencing panel, and the narrowed section of the third fencing panel resting on the other of the outside post of the second fencing panel (Figures 1-6; paragraph [0036]).  
As to claim 28, Ash discloses a method wherein the two or more horizontal cross-members 12,13 comprise a square tube (not shown; paragraph [0036]) except at the narrowed sections 16 that are compressed along an axis coincident with the narrowed depth (Figures 1-6; paragraph [0036]).  

As to claim 30, Ash discloses a method wherein the narrowed depth is less than 50% of the post depth (Figures 1-6; paragraph [0036]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ash.
As to claims 22-24 and 31-33, Ash fails to discloses a stackable fencing panel wherein the narrowed depth is less than 25% of the post depth; wherein the post depth is approximately 1 inch and the narrowed depth is less than 0.6 inches; and wherein the narrowed depth is 10mm or less.  Ash does not disclose any structural or functional significance as to the specific size of the narrowed depth or post depth.  
Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stackable fencing panel disclosed by Ash wherein the narrowed depth is less than 25% of the post .
Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered but they are not persuasive. 
As to claims 14 and 26, Attorney argues that:
Ash fails to disclose a stackable fencing panel wherein the narrowed section has a length of at least the post depth along which the entirety of a side of an outside post of an adjacently stacked fencing panel can rest, as the Ash reference discloses a tapered narrowed section in which the depth continuously changes.
Examiner disagrees.  As to claims 14 and 26, Ash discloses a stackable fencing panel wherein the narrowed section 16 has a length of at least the post depth along which the entirety of a side of an outside post 11 of an adjacently stacked fencing panel can rest (narrowed section 16 has a length along which the entirety of a side of a square outside post 11 of an adjacent stacked fencing panel can be disposed or “rest”; Figures 1-6; paragraph [0036]).
Regarding Attorney arguments pertaining to the narrowed section of the Ash reference being tapered, Examiner notes that claims 14 and 26 each fail to recite any 16 of the Ash reference from reading on the claimed narrowed section.  
Moreover, Examiner notes that claims 14 and 26 fail to require that the entirety of the side of the outside post of the adjacently stacked panel rests in planar surface contact with the flat bottom surface of the pinched recessed portion of the horizontal cross-member defining the narrowed section; claims 14 and 26 merely recite that the narrowed section has a length “along which the entirety of a side of an outside post of an adjacent stacked fencing panel can rest”.  Accordingly, the Ash reference reads on such limitations, as narrowed section 16 has a length along which the entirety of a side of a square outside post 11 of an adjacent stacked fencing panel can be disposed or “rest”.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11/17/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619